Citation Nr: 1707775	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-44 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from October 1, 2006 and in excess of 70 percent from November 3, 2012 for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2009 Rating Decision and a December 2012 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The August 2009 Rating Decision granted the Veteran's claim for a temporary rating of 100 percent, effective August 14, 2006, due to hospitalization for his PTSD.  The assignment of 30 percent was continued from October 1, 2006.  The August 2009 Rating Decision also denied the Veteran's claims for service connection for hypertension and gastroesophageal reflux disease.  In August 2009, the Veteran submitted his Notice of Disagreement (NOD), which indicated that he was contesting the rating assigned for PTSD and the denial of service connection for his hypertension, to include as secondary to PTSD.  38 C.F.R. § 20.201 (2016).  The RO issued the Veteran a Statement of the Case (SOC) in October 2009.  The Veteran filed a timely Substantive Appeal, VA Form 9, in November 2009, in which he again alleged worsening of his PTSD symptoms.  Then, in December 2012, the RO issued a Rating Decision that increased the Veteran's rating for his PTSD to 70 percent, effective November 3, 2012, the date of the Veteran's most recent VA examination.  In December 2012, the Veteran submitted a statement requesting a rating in excess of 30 percent from October 1, 2006 to November 3, 2012, and in excess of 70 percent from November 3, 2012.  Because this writing indicates a disagreement with the previous rating decision, this is considered an NOD.  38 C.F.R. § 20.201 (2016).  The RO issued a Supplementary SOC in January 2013, which only addressed the entitlement to a rating in excess of 30 percent from October 1, 2006 to November 3, 2012, and did not address whether the Veteran was entitled to a rating in excess of 70 percent after November 3, 2012.

The Veteran requested a Board hearing in his November 2009 substantive appeal.    However, the Veteran canceled this request in an August 2013 statement.  As the record does not contain any additional requests for an appeals hearing, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.702 (2016).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 3, 2012, the Veteran's PTSD symptoms included depressed mood, insomnia, irritability, and panic attacks; the symptoms were moderate and caused occupational and social impairment with reduced reliability and productivity.

2.  From November 3, 2012, the Veteran's PTSD symptoms included difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living that caused occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to November 3, 2012, the criteria for entitlement to a rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

2.  From November 3, 2012, the criteria for entitlement to a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; and reports of VA examination.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran.  The examinations also include sufficient clinical and diagnostic findings for purposes of determining the nature and severity of the Veteran's PTSD.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

Further, the remand instructions instructed the RO to expand the scope of the Supplemental SOC to include consideration of whether the Veteran was entitled to an increased rating for his PTSD from November 3, 2012.  The RO issued a Supplemental SOC that included consideration of the period after November 3, 2012.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, including service treatment records, VA treatment records, VA examination reports, and statements submitted in support of her claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision. See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for major depressive disorder. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is seeking an increased rating for his service-connected PTSD, which is currently rated as 30 percent disabling prior to November 3, 2012, and as 70 percent disabling thereafter, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2016).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Factual Background

The Veteran filed a claim for an increased rating for PTSD in January 2009.  

The VA treatment records show that in January 2008, the Veteran was seen for a follow-up visit and he stated that he was doing well and feeling better taking his prescriptions as prescribed.  He also reported that his sleep was better. In April 2008, the Veteran was noted to have chronic PTSD and depression, which were stable on Celexa, Remeron, and buspar until recently, when he started to have crying spells and feelings of sadness.  In May 2008, the Veteran denied suicidal and homicidal ideation but reported fleeting thoughts of suicide.  He stated that he was not getting along with his wife.  In August 2008, the Veteran experienced symptoms of depression and had not been taking his medication.  

The Veteran was provided a VA examination in April 2009.  The examiner reviewed the medical records, but noted that the claims file was not reviewed.  The examiner noted the Veteran's history of intensive therapy for PTSD from August 2006 to September 2006.  The examiner also noted that the Veteran had received psychiatric outpatient care since 1995, including treatment from psychiatrists, therapists, and group therapy.  The examiner noted the Veteran's current treatment included medication that was helpful for the Veteran's insomnia and some of his other symptoms.  He reported that he had less frequent flashbacks, angry outbursts, depression, and anxiety on the medication.  He stated that he had used the medication "religiously for the past 2 years."  He also had a regular therapist at the Vet Center; he reported that therapy and PTSD groups had been helpful to control serious relapses.  The Veteran's complaints included chronic depression and insomnia, occasional flashbacks, irritability and loss of control, agoraphobia, problems with crowds, and other social difficulties.  He reported that he felt threatened, irritable, and mad when someone was behind him.  The Veteran denied any legal history and reported that he had been sober from drugs and alcohol since March 2002.  

During the examination, the Veteran reported that his relationship with his wife was fair; he reported marital problems and stated that he had periods of anger and aggression directed toward his current wife.  His relationship with his children was described as poor.  He reported regular interactions with family.  He stated that he was close to his sisters, had friends, and got along well with all of them.  He reported that he baked for recreational, worked around the yard, and took walks.  The Veteran indicated he had a few drinks the previous Christmas, but that he had not had any for seven years before that and none since.  The Veteran reported that he could not work due to physical symptoms and substance abuse.  The Veteran reported that he had multiple "late" and "absent" days when he worked at a plumbing wholesale company, but he had not worked since March 1999.

The Veteran's symptoms included isolating behaviors, but it was noted that he was capable of basic activities of daily living and that he was able to meet family responsibilities.  The examiner noted that the Veteran had impairment of thought process or communication insofar as he had trouble with short term memory.  The Veteran denied hallucinations, his behavior was appropriate, and he denied any suicidal thoughts, ideation, plans, or intent.  He reported past suicidal or homicidal thoughts, but had no prior attempts and no current plan or intent to harm himself or others.  The Veteran was able to maintain personal hygiene and basic activities of daily living.  The Veteran was oriented to all spheres; he reported some loss of short term recall, which he noted had gotten worse with age.  There was no presence of obsessive or ritualistic behavior that interfered with routine activities.  The rate and flow of his speech was normal.  The Veteran endorsed panic attacks in large crowds.  The Veteran denied depression, depressed mood, and anxiety.  He stated that he was emotional at times, but controlled on medication.  The Veteran reported impaired impulse control insofar as he was very explosive and quick to anger without the use of medication.  He also reported sleep impairment; he stated that he was unable to sleep for more than four or five hours and felt tired and sedated most of the time.  The examiner noted that the Veteran felt uncomfortable in the interview situation; he asked for the door to remain open and often responded to noises in the vicinity with a startled response.  

The Veteran's psychiatric symptoms included anxiety, depression, explosive outbursts, intrusive thoughts, and avoidance of television depictions of war.  The Veteran reported that the symptoms could be severe, especially when he drank or did not take his medication.  The duration and frequency of the symptoms was noted to be sporadic and intermittent.  The Veteran reported partial remission with sobriety and medication.  The examiner noted that the Veteran reexperienced the traumatic event, exhibited persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and exhibited persistent symptoms of increased arousal.  It was also noted that the duration of the symptoms was more than one month and that the disturbances cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran's PTSD had a severe impact on his employment; a moderate impact on his activities of daily living, family role, physical health; and a moderate to severe impact on his relationships, leisure activities, and quality of life.  The examiner found that the Veteran was unemployable and reiterated the diagnosis of PTSD.  

VA treatment records include a May 2009 note that show that the Veteran participated in coping skills group and that he showed interest in depression group.  Also in May 2009, he voiced concerns regarding his treatment, including the need to address sleep disturbances and the recurring thoughts and nightmares he was experiencing.  He reported that his main problems were sleeping and depression.  He stated that he had sleep aids but that they did not work all of the time.  He stated that he had trouble staying a sleep and that he found cloudy days more difficult because he experienced traumatic events during rainy or cloudy weather.  The Veteran reported that he did not use substances like he used to but that he had the fear and dread at the thought of relapse.  He endorsed difficulty concentrating and staying focused.  He exhibited some anxiety and exaggerated startle response.  He was oriented in all spheres, his appearance was normal and he was cooperative.  His thought processes were described as logical and pressured.  He did not have evident delusions or hallucinations.  His mood was depressed, angry, irritable, and he reported periods of crying.  His cognitive functioning was within normal limits and he had a good fund of knowledge.  His concentration was poor.  

In August 2009, the Veteran was groomed and dressed neatly.  His speech was adequate and his mood was fair.  His affect was congruent to mood.  His thought process was linear and goal directed and he was oriented in all spheres.  He reported that he was doing well in October 2009.  His relationship with his wife was "alright."  In February 2010, he reported the same, and he denied the use of alcohol or drugs.  In October 2010, the Veteran reported a significant increase in his PTSD symptoms.  He reported that the symptoms were triggered by television.  He was tearful as he discussed a particularly stressful news story that triggered a memory of a stressor in Vietnam.  The Veteran reported reexperiencing the events and that he had distressing dreams.  The Veteran reported that he had "stayed drunk" until 2002, when he got sober.  He relapsed in December 2008 and he denied attending alcoholics anonymous.  The Veteran's presentation was normal: his appearance was within normal limits, his speech was coherent, his thought content was normal, and he had no evident delusions or hallucinations.  His mood was anxious and depressed during the examination and he cried during the interview.  He had poor concentration and attention but his judgment and insight were good.  He was not considered a suicide risk.  In April 2011, the Veteran reported two episodes of hypnopompic hallucinations since his previous appointment.  In July 2011, the Veteran reported that he was doing well with no overt symptoms of PTSD.  He denied auditory hallucinations but endorsed nightmares.  He also denied homicidal and suicidal ideation.  He felt calmer since being placed on Xanax.  In October 2011, the Veteran was doing well, his medication had been helpful with nightmares, and he denied suicidal and homicidal ideation.  He was still avoiding closed quarters.  In March 2012, he reported a depressed mood, but was doing well.  He reported nightmares and said that his primary care physician prescribed prazosin two times a day.  In July 2012, the Veteran reported that he had just gotten back from a niece's wedding and that he had not gotten anxious or avoided crowds during that event.  He was proud of himself for that.  He was well groomed and attired appropriately.  He indicated that he felt pretty good and his affect was congruent to his mood.  His thought processes were linear and goal directed; he had fair insight and judgment.  

Another VA examination was afforded to the Veteran in November 2012.  The examiner noted diagnoses of PTSD and alcohol dependence.  The examiner noted that it was possible to distinguish the symptoms of the PTSD from those related to the alcohol dependence.  The examiner noted that the Veteran's PTSD caused reexperiencing, avoidance, and hyperarousal.  The Veteran's alcohol dependence caused physiological signs of dependence on alcohol and years of abusing alcohol despite social and legal problems that it has caused.  The examiner noted that the Veteran's service-connected PTSD led to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine normal behavior, self-care, and conversation.  The examiner noted that it was not possible to differentiate the symptoms of the Veteran's PTSD from those related to alcohol dependence as they relate to the level of occupational and social impairment.  The examiner explained that the effects of both illnesses are intermingled with one another.  

The examiner conducted a review of the claims file, the service medical records, and the DD Form 214.  The examiner noted that the Veteran was taking medication daily and that the Veteran stated he had learned how to cope and knew his triggers.  He stated that he stayed home alone while his wife worked.  The Veteran reported that his triggers included the weather and helicopters.  He stated that he read, watched television, and baked in his free time.  He stated that he felt unsafe and needed to look out the window behind him and liked to have his office door open.  He reported nightmares, but he indicated that they were less severe with medication.  He stated that it "hurt" when he remembered the people.  He reported intrusive thoughts.  

The Veteran also stated that he did a 45 day program in inpatient treatment in 2006.  Prior to that, he went to a support group.  He reported that he could not stand crowds and avoided being around a lot of people.  The last time he saw a psychiatrist was one month previously.  He stated that he felt awkward in unfamiliar places because he liked to know what is behind him.  The Veteran indicated that he did not like surprises or crowded traffic.  He also reported that he waited in the car while his wife shopped.  He had a history of being easily angered but now felt that he could cope and control it better.  He admitted to abusive behavior with his first wife.  The Veteran also reported getting about six and a half hours of sleep per night.  He stated that his energy was "okay" sometimes.  He reported a history of daymares and flashbacks triggered by the sound of helicopters.  His appetite was within normal limits.  He stated that his distraction was baking and that staying busy helped him cope.  He reported guilt regarding past suicidal ideation due to his faith; he denied recent violence and homicidal ideation.  He stated that he could not sleep without medication and that the medication also helped his mood.  The Veteran also indicated that every time he saw his sisters he thought about a stressor from Vietnam in which children were killed.  He denied psychosis and endorsed problems with focus and memory, stating that it could be due to age.  

The Veteran's legal and behavioral history included arrests for DUIs and assaults in the 1990s.  The Veteran endorsed a history of substance abuse. He stated that he had last had a drink two weeks previously but that he had not been drunk since June 2012.  The Veteran stated that his wife had never seen him drink.  He denied a history of withdrawal symptoms.  Before medication, he stated that alcohol offered him a way to sleep.  He also reported a history of cocaine use.  He endorsed a history of smoking and stated that he smoked two black and milds a day, which helped him relax.  

The examiner noted that the Veteran was exposed to a traumatic event and noted that the Veteran persistently reexperienced the event through recurrent and distressing recollections, recurrent distressing dreams, acting or feeling as if the event were recurring, intense psychological distress at exposure to internal or external cues, and physiological reactivity on exposure to internal or external cues.  The Veteran exhibited persistent avoidance of stimuli associated with the trauma through efforts to avoid thoughts, feelings, or conversations; efforts to avoid activities, places, or people; inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  The Veteran's symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living.  The duration of the symptoms was noted to be longer than one month.  The examiner noted that the symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  The examiner noted that the Veteran's condition was active and the alcohol dependence was a progression of the PTSD because the Veteran's addiction to alcohol occurred after years of using it to cope with chronic sleep disturbances.  The examiner noted that the Veteran needed to seek follow up treatment.  

VA treatment records show that the Veteran has continued to seek regular treatment for his PTSD.  In April 2013, the Veteran reported that he was doing well and he felt "like sunshine."  He reported the same in June 2013, and he indicated that the medications were effective.  He was noted to be cheerful and pleasant.  In November 2014, he reported that he had good days and bad days.  He reported hypervigilance, avoidance of crowds, and being easily started, but not as much as before.  He also endorsed nightmares.  In July 2014, the Veteran reported that he was "alright" as long as it did not rain.  He reported difficulty with the fireworks on Independence Day.  He reported that he was retired and happily married since 2005.  He indicated that he enjoyed cooking and that his support system included his sisters and nieces.  He had an appointment at the local library to schedule a computer class.  In September 2014, the Veteran reported difficulty with concentration, but he reported that he was doing well on his medication.  He stated that he was sleeping well and feeling rested; he denied nightmares.  He reiterated that the medication was "very helpful."  The Veteran's condition remained the same in November 2014; he reported seasonal mood variation, hypervigilance, avoidance of crowds, and was easily startled.  He also reported anxiety.  

Records from January 2015 show that the Veteran was seen for follow-up and the Veteran reported that he still had problems with cloudy days; he was using a light box to help a little with the depression.  He reported reduced sleep.  He indicated that he enjoyed reading, watching television, and walking for leisure.  He stated that his concentration was worse over the past year.  He also reported that he had become callous to his PTSD symptoms.  In March 2015, the Veteran denied acute stressors.  He reported that a neighbor scratched his car and that since then, he had periods of feeling agitated or jittery.  He stated that he had needed his Xanax during the day approximately six or seven times in the preceding month.  The Veteran otherwise reported that he took Xanax every night to help with sleep.  In August 2015, he reported that things were the same and everything was fine.  He reported needing the use of Xanax during the day in crowds or public places.  Most days, he stated that he only took Xanax at night to help with sleep.  He reported that he had regular sleep without frequent nightmares with the exception of a few occasions.  He reported that he spent his time in the day doing housework, baking, talking to siblings, or walking.  He reported that he was still triggered by crowds or noises of certain helicopters.  He requested that the office door remain open during the session.  In January 2016, the Veteran reported that he experienced depression when it rained.  He also reported being startled by his shadow.  He denied frequent nightmares and reported nightly sleep from 9:00pm to 4:00am.  He indicated that, during the day, he baked and read for leisure but that his concentration was limited and he may have to reread passages.  He requested that the door be left open during his session.  

Analysis 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's overall PTSD symptomatology most nearly approximated a 50 percent rating and no higher prior to November 3, 2012, under Diagnostic Code 9411.  For that portion of the appeal, his symptoms also had a moderately-severe impact on his relationships, leisure activities, and quality of life.  His symptoms had a moderate impact on his activities of daily living, family role, and physical health.  Additionally, the Veteran's report of insomnia, anxiety, depression, explosive outburst, intrusive thoughts, avoidance of television depictions of war, poor impulse control, and panic attacks support the higher, 50 percent, rating for the period prior to November 3, 2012.  However, as will be described below, a rating in excess of 50 percent is not warranted prior to November 3, 2012, given the Veteran's ability to maintain social relationships, his involvement in leisure activities, and his ability to maintain his sobriety.  

And, since November 3, 2012, the Veteran's symptomatology does not warrant an evaluation in excess of 70 percent under Diagnostic Code 9411.  The Board observes that the Veteran's condition showed deterioration between the April 2009 and the November 2012 VA examinations.  First, the Veteran reported some hallucinations in 2011.  The Veteran also reported increased use and reliance on medications to help with his symptoms as of the November 2012 VA examination and after it.  Additionally, as noted, it appeared that the Veteran's alcohol dependence resurfaced by the time of the November 2012 VA examination, where he had previously reported that he had maintained a long period of sobriety.  In light of these differences, the Board finds that the severity of his PTSD increased such that the higher, 70 percent, rating is warranted as of November 3, 2012, the date of the examination.  However, the evidence of record does not support an evaluation in excess of 70 percent.  The Veteran's symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living.  The examiner noted that the symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  The examiner also noted that the Veteran's condition was active.  However, the symptoms did not impact the Veteran's reasoning, judgment, or cause an ability to perform activities of daily living.  Throughout the appeal, he maintained effective social relationships, engaged in leisure activities, and exhibited an ability to maintain the activities of daily living.  Thus, the record does not persuasively show that the Veteran's symptoms were of the severity, frequency, and duration as contemplated in a 100 percent rating.  

With respect to the Veteran's mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the appeal.  During his April 2009 VA examination, he reported chronic depression, irritability, loss of control, and anger.   He also reported that he baked, worked around the house, and took walks for leisure.  During the November 2012 VA examination, the Veteran noted that he continued to bake as a way to help himself cope with his symptoms.  He also reported that he read and watched television in his free time, but did not report any other leisure activities.  In that regard, the Veteran's symptoms related to his mood appeared to increase in severity between the April 2009 and November 2012 VA examinations.   The Veteran seemed to report increased reliance on medication for his mood during his VA treatment and during his VA examination in November 2012, which resulted in the Veteran's decrease in overt symptoms.  However, the United States Court of Appeals for Veterans Claims (Court) has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As the current version of Diagnostic Code 9411 does not contemplate the effects of medication in alleviating symptoms of PTSD, the Board is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of his PTSD and its effect on his social and occupational functioning.  Id.  However, despite the impact of the Veteran's symptoms as they related to his mood, the Veteran's symptoms did not rise to the severity warranted for a 100 percent rating-he has not shown to be a persistent danger to himself or others or exhibited any other manifestations of his PTSD that warrant a 100 percent rating.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes and content.  During the Veteran's April 2009 examination, the Veteran's judgment was normal, and he exhibited good judgment and thought processes insofar as he had maintained sobriety for an extended period of time preceding the appointment.  The Veteran indicated that he had a history of being easily angered during his November 2012 examination, but he indicated that he had learned to cope with and control it better.  As noted, the Veteran's November 2012 VA examination indicated that he had begun using alcohol again, as he admitted to drinking in the preceding six months.  This represented a worsening that explains the staged rating of 70 percent as of the November 2012 VA examination.  Finally, the Veteran reported decreased concentration as of the November 2012 VA examination, which also supports the higher rating.  However, at no point on the appeal was the Veteran's thought process described as anything but normal or within normal limits-he has not shown gross impairment in thought processes or communication.  Thus, the Veteran's judgement and thinking symptomatology has not been shown to warrant a 100 percent rating under Diagnostic Code 9411.  

Regarding the Veteran's social functioning, the evidence shows that he has shown difficulty in maintaining social relationships throughout the appeal period.  During his April 2009 examination, he noted that he had periods of anger and aggression with his wife and he described his relationship with his children as poor.  However, he also reported that he had gone to regular therapy sessions, including group therapy, leading up to the examination.  He indicated that he had regular interactions with his family, including his sisters.  He also stated that he had friends and got along well with all of them.  The Veteran continued to report a good relationship with his wife, his sisters, and his nieces throughout the appeal period, including at the November 2012 VA examination.  Therefore, while the Veteran has had some demonstrated difficulties in social functioning, it cannot be said that he has had an inability to establish and maintain effective relationships as described by the 100 percent rating criteria for Diagnostic Code 9411.  

Furthermore, with respect to the Veteran's occupational functioning, the Veteran reported in April 2009 that he could not work due to physical disabilities and substance abuse.  He denied having worked since March 1999.  In November 2012, he reported that he had retired in 1999.  The Board notes that Veteran's the Veteran's treatment records indicate that he may have difficulty in a normal work setting and his PTSD symptoms would have had some impact on his occupational functioning.  Specifically, the Veteran has reported problems with crowds, hypervigilance, irritability, and concentration, all of which would impact his ability to perform occupational functions.  However, the evidence does not show that the Veteran's psychiatric symptoms are so severe as to cause total occupational impairment.  The Veteran has consistently engaged in leisure activities, maintained the activities of daily living and social relationships, maintained minimal personal hygiene, exhibited that he was oriented in all spheres, and not exhibited severe memory deficiencies.  Thus, while the Veteran's symptomatology has warranted a 50 percent rating prior to November 3, 2012, and a 70 percent rating thereafter, the Veteran's occupational impairment has not warranted a 100 percent rating at any time during the appeal period.  

Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology is most accurately evaluated as 50 percent disabling prior to November 3, 2012, and as 70 percent disabling thereafter.  

d.  Additional Considerations 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See, 38 C.F.R. § 4.105, Diagnostic Code 9411 (2016).  

The Board has also considered whether consideration of an extraschedular rating for the Veteran's PTSD has been reasonably raised by the facts.  In Yancy v. McDonald, the CAVC noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the CAVC stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not asserted, and the evidence does not reasonably raise, that the disabilities warrant an extraschedular rating.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's ratings for his service-connected PTSD contemplate his subjective complaints of depression, anxiety, occasional suicidal ideation, sleep impairment, trouble concentrating, memory problems, as well as his functional impairment, including his difficulty maintaining social relationships.  Although the Veteran experienced depression, anxiety, memory problems, concentration and motivation difficulties, as well as functional impairment, these symptoms were not found to warrant a rating higher than 70 percent at any point during the appeal period.  Indeed, he continued to maintain some family relationships and was able to perform his activities of daily living and functioning, including generally maintaining proper hygiene and cleanliness.  As such, the entirety of the Veteran's subjective complaints including her symptoms, objective findings, and occupational and social impairment are addressed in the ratings assigned for the stages on appeal.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  
	
In Rice v. Shinseki, the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to solely his service-connected PTSD.  The Board recognizes that the April 2009 VA examiner indicated that the Veteran was unemployable.  However, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2015); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2015), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2015).").  During his April 2009 VA examination the Veteran reported that he could not work due to physical disabilities and substance abuse.  Then, at his November 2012 VA examination, the Veteran reported that he was retired since 1999.  In addition, while the Veteran's service-connected PTSD has been shown to warrant a 50 percent rating prior to November 3, 2012, and a 70 percent rating thereafter, the evidence has not shown that his PTSD symptomatology has resulted in total occupational impairment.  Accordingly, the Board finds that Rice is not applicable in this case.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 50 percent evaluation, but no higher, prior to November 3, 2012, for service-connected PTSD is granted.  

Entitlement to a rating in excess of 70 percent from November 3, 2012, for service-connected PTSD is denied.


REMAND

Regarding the claim for service connection for hypertension to include as due to the service-connected PTSD, the Board finds that an additional medical opinion is necessary.  The Veteran was afforded a VA examination in March 2016 to determine whether the hypertension was related to active service or was caused or aggravated by his service-connected disabilities to include PTSD.  The March 2016 VA examiner opined that the Veteran's hypertension was not caused by or related to service-connected PTSD.  The examiner provided the rationale that there is no evidence based medicine that finds PTSD as an etiology of hypertension.  The examiner also opined that the Veteran's hypertension is less likely than not aggravated by the service-connected PTSD.  The examiner indicated that the Veteran was diagnosed with PTSD prior to his diagnosis of hypertension, thus he could not say how the PTSD aggravated the Veteran's hypertension since he had PTSD prior to having hypertension.  The examiner also noted that the Veteran's blood pressure readings vary, and that there was no clear trend that the Veteran's blood pressures had increased purely due to his PTSD.  

However, subsequent to this VA examination, the Veteran's representative submitted medical treatise information in support of his claim.  In November 2016, the Veteran's representative submitted evidence in support of the Veteran's claim that his hypertension was caused or aggravated by the service-connected PTSD.  The information included an epidemiologic study of Vietnam Veterans from Austria, which is entitled "Post-traumatic Stress Disorder and Cardiovascular Disease" and was published in The Open Cardiovascular Medicine Journal in June 2011.  The abstract indicated that "persons with PTSD have been reported to have an increased risk of hypertension, hyperlipidemia, obesity, and cardiovascular disease."  The study indicated that those "persons have been observed to have an increased risk of coronary heart disease and possibly thromboembolic stroke."  The study went on to state that the "reported link between PTSD and hypertension and other cardiovascular risk factors may partly account for the observed associations between PTSD and heart disease."  

Thus, the Board finds that the AOJ should ask the VA examiner who conducted the March 2016 VA examination or a suitable replacement to prepare an addendum to the March 2016 examination report to provide an opinion as to whether the hypertension was caused or aggravated by the service-connected PTSD.  The VA examiner should be asked to review the medical article submitted by the Veteran's representative.

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who conducted the March 2016 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following question: 

Is it as likely as not (50 percent probability or more) that the current hypertension was caused or aggravated by (permanently worsened in severity beyond a normal progression) the service-connected PTSD? 

The VA examiner should review the medical treatise information submitted by the Veteran's representative that included an epidemiologic study of Vietnam Veterans from Austria, which is entitled "Post-traumatic Stress Disorder and Cardiovascular Disease" and was published in The Open Cardiovascular Medicine Journal in June 2011. 

If the VA examiner determines that the Board's questions cannot be answered without an examination, one should be scheduled.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

2.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Arrange for any further developed indicated by the results of the development requested above, and re-adjudicate the issue of entitlement to service connection.  If the determination remains unfavorable to the Veteran, then issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


